UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7243



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GUSTAV W. KLOSZEWSKI, a/k/a Jay Denmark,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.    Graham C. Mullen,
Senior    District    Judge.   (5:91-cr-00057;     5:92-cr-00023;
5:95-cr-00008; 5:95-cr-00021)


Submitted:   October 31, 2006          Decided:     November 16, 2006


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gustav W. Kloszewski, Appellant Pro Se. Amy Elizabeth Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gustav W. Kloszewski appeals the district court’s order

dismissing his petition for writ of error coram nobis.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See United

States   v.   Kloszewski,   Nos.   5:91-cr-00057;   5:92-cr-00023;

5:95-cr-00008; 5:95-cr-00021 (W.D.N.C. May 31, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -